The majority's conclusion that relief from judgment is proper under the circumstances of this case ignores the well-settled principle that the misconduct of a party's own attorney does not provide grounds for vacating a judgment under Civ.R. 60(B). Therefore, I dissent.
In Argo Plastic Products Co. v. Cleveland (1984), 15 Ohio St.3d 389, 15 OBR 505, 474 N.E.2d 328, the Ohio Supreme Court considered whether relief from judgment was appropriate under circumstances similar to this case. The plaintiff in ArgoPlastic was evicted from its place of business by the city of Cleveland pursuant to an urban renewal plan. The plaintiff subsequently brought suit to recover its relocation costs. A settlement conference was held and the city's attorney offered to settle the case for $553,673. The plaintiff accepted this offer and the case was settled. Three months later, the city filed a Civ.R. 60(B) motion because its attorney did not have authority to settle the case for an amount greater than $2,500.
The Supreme Court held that the misconduct of a party'sown attorney does not provide grounds for a client to seek relief from judgment under Civ.R. 60(B). The court followed the rationale of its prior decision in GTE Automatic Elec., Inc. v.ARC Industries, Inc. (1976), 47 Ohio St.2d 146, 1 O.O.3d 86,351 N.E.2d 113, and reasoned that to allow relief from judgment under these circumstances would be tantamount to "visiting the sins of the [city's] lawyer on the plaintiff." Argo *Page 177 Plastic, supra, 15 Ohio St.3d at 392, 15 OBR at 508,474 N.E.2d at 331. The court also indicated that in these circumstances the proper remedy for the aggrieved client is a malpractice suit or some other tort remedy against the attorney, and not Civ.R. 60(B) relief from the judgment entry. Id. Numerous other cases have also held that a client is bound by the acts of his attorney, whether authorized or not, and that an attorney's misfeasance or nonfeasance against his own client does not justify Civ.R. 60(B) relief from judgment. See Brown v. AkronBeacon Journal Publishing Co. (1991), 81 Ohio App.3d 135,610 N.E.2d 507; Weir v. Needham (1985), 26 Ohio App.3d 36, 26 OBR 205, 498 N.E.2d 175; Stroupe v. Rafferty (Nov. 11, 1994), Madison App. No. CA94-03-008, unreported, 1994 WL 606205. The majority's decision in this case ignores the express mandate ofArgo Plastic and other appellate decisions which have firmly established that the misconduct of a party's own attorney does not justify relief from judgment under Civ.R. 60(B).
The Flowerses freely chose to hire Linder as their counsel. Linder then breached his fiduciary duty in grand fashion. It would be patently unjust to set aside a voluntary dismissal which Linder had apparent authority to enter and again subject Rigdon to liability. This would force Rigdon or his insurance carrier to pursue a claim against Linder for the return of the $21,000 when in fact it was the Flowerses who chose to hire Linder and place their trust in his diligence and honesty as a lawyer. As the Supreme Court indicated in Argo Plastic andGTE, the Flowerses' proper remedy in this situation is a suit against Linder for conversion, fraud, breach of fiduciary duty, or malpractice, and not relief from judgment. Accordingly, the majority's conclusion that Civ.R. 60(B) relief is appropriate in this case is erroneous. Therefore, I dissent.